Pee Cueiam.
This suit was brought in the Eirst District Court of Jersey City to recover the sum of $432.94 an assessment for street improvements against lot No. 38 in block 903 and known as street No. 655 Liberty avenue, Jersey City, New Jersey. The basis of the suit is a written agreement dated April 4th, 1926; which contains this covenant “all street assessments shall be paid by the seller.” The assessment was confirmed March 1st, 1929. The case was tried by the court without a jury resulting in a judgment for the plaintiffs for $432.94. The defendant appeals and files seven specifications of determination with respect to which it is dissatisfied in point of law.
The trial court among other things found as a fact; “the improvement was contemplated and started, in fact, a year before the property was sold. A petition was made for the laying of the asphalting, and work for the laying of the pavement was started in September, 1926, a few days before the passing of the contract.” The case calls for no extended discussion, as we are in accord with the view taken and expressed at some length by the trial court at page 70 of the record. We find no error in the exclusion of testimony. The judgment of the Eirst District Court of Jersey City is therefore affirmed.